Opinion of the Court by
Justice NOBLE.
This case is before the Court on the question of whether N.C., a juvenile, is entitled to suppression of a confession in which he admitted giving hydrocodone to another student. The statement was made directly in answer to questions from the school assistant principal, who was working in conjunction with a deputy sheriff (School Resource Officer) who was also present. The School Resource Officer did not read the juvenile his rights under Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966). This Court recognizes that questioning by school officials is relevant and necessary to student discipline and safety, and that such matters are not impacted by Miranda when only school discipline is involved. But this Court holds that any incriminating statements elicited under the circumstances of this case, with a school official working with the police on a case involving a criminal offense, the police failing to give Miranda warnings, and the juvenile being in custody, are subject to suppression under the Unified Juvenile Code and the Fifth Amendment. With this rule in mind, the Court concludes that N.C. was in custody when he was questioned and that his statements must be suppressed.
I. Background
A teacher at Nelson County High School found an empty prescription pill bottle for hydrocodone with N.C.’s name on it on the floor in the boy’s bathroom. He turned this in to the school office, and the occurrence was investigated to some degree before N.C. was questioned. Steven D. Campbell, a Nelson County deputy sheriff assigned to the high school as the School Resource Officer (SRO), testified at the suppression hearing in this case that the assistant principal, Michael Glass, knew that N.C. had given some pills away before he and the assistant principal went to N.C.’s classroom and took him out of class. Both the officer and the assistant principal knew that the prescription was for hydro-codone based on the bottle that was found. They also knew the name of the student who brought the pill bottle to the school, *854also based on the information on the bottle.
N.C. was taken into the office by the assistant principal and the SRO, and the door was closed. The assistant principal first asked N.C. if he had any idea why he was there; N.C. said he did not. Also according to the SRO’s testimony, the assistant principal then told N.C. about the pill bottle, and N.C. said, “I did something stupid.” The assistant principal explained about finding the bottle in the boy’s bathroom, and said that “it was told that he [N.C.] had given some pills away.” N.C. then admitted that he had given two pills to a friend of his, explaining that he had had his wisdom teeth removed, and that the prescription was for pain. The assistant principal asked him how many pills he had brought, and N.C. admitted to having three, one of which he had taken and two that he had given to the other student. He also told the assistant principal that the other student had been insistent about N.C. giving him some pills. The assistant principal told N.C. that he was subject to school discipline (in fact he was subsequently expelled). He then left to check on the other student while the SRO told N.C. that he would be charged with a crime and explained the criminal consequences.
The assistant principal admitted at the suppression hearing that he knew how the SRO operated in criminal investigations, since this was not their “first go around” interrogating juveniles together. The officer also testified about what the assistant principal usually did in questioning a student in the officer’s presence. Clearly, the assistant principal and the officer had a loose routine they followed for questioning students when there was suspected criminal activity.
The SRO further testified that he was present throughout, and participated in the discussion. He was either wearing his uniform or a shirt that said “Sheriffs Office,” and was armed with a gun. He was assigned to the high school from the sheriffs office, and had been there daily for the last four years. It was his decision to file charges against N.C. At no time did the SRO tell N.C. that he was free to leave or give him any version of the Miranda warnings, though the officer obviously understood that the hydrocodone was a scheduled narcotic, as evidenced by the charges he filed in juvenile court. He did tell N.C. and his mother that N.C. would be charged criminally, both when N.C.’s mother was called and when she came to pick him up from school and was given a copy of the citation. At the time, it was school policy to send an accused student home, and proceed with any charges in the juvenile court.
N.C. was charged with possessing and dispensing a controlled substance, a Class D felony, in a juvenile petition under KRS 610.010. In the juvenile petition, the officer stated that N.C. “has admitted to the affiant to giving two (2) of his prescription pills (Hydrocodone, Schedule II drug for pain relief) to another student at Nelson County High School.”
The official Preliminary Inquiry form used by the court-designated worker, Monica Felty, indicated that N.C. was “classified” as a Youthful Offender because he had attained age 16 at the time of the commission of this offense and had been previously adjudicated as a Public Offender for the felony offense of third-degree burglary.
After hearing testimony, the trial court denied N.C.’s motion to suppress. On December 28, 2009, N.C. entered a conditional guilty plea to the charge, reserving the right to appeal the denial of his motion. Because he had turned 18 prior to the disposition date of February 28, 2010, N.C. *855was sentenced to 45 days in jail, 30 hours of community service, and an additional 27 hours of community service in lieu of court costs. This sentence was stayed pending any appeals. He appealed to the Nelson Circuit Court, which affirmed the lower court decision. A timely motion for discretionary review was filed at the Court of Appeals, which denied review. N.C. then filed for discretionary review at this Court, which was granted on February 15, 2012.
II. Analysis
The issue before the Court is whether a student is entitled to the benefit of the Miranda warnings before being questioned by a school official in conjunction with a law enforcement officer, the SRO, when he is subject to criminal charges in district court or, as in this case, adult felony charges in circuit court. The SRO, a deputy sheriff assigned to the school in a full-time capacity by the local sheriffs office, participated in the process by going with the assistant principal, taking the student out of class, escorting him to the principal’s office, and was present in a closed room while the assistant principal questioned the student. He summed up the result of the questioning, charged the student with a Class D felony, and issued a citation on the spot.
This is a highly relevant and far reaching question that presents a nexus between the rights of a juvenile accused of a crime and the needs of school officials to maintain order in the schools and protection for the other children in their care on the school premises or during school activities. Even though most of the law which governs these questions has been applicable for some time, the framing of the questions has changed over time with the advent of increased criminal activity by students in the school setting and local law enforcement officers being assigned to and working daily in the schools.
A. When Miranda applies
Miranda established a two-part threshold before the warnings are required. Sétting up the analysis, the Court first stated “the prosecution may not use statements, whether exculpatory or inculpatory, stemming from custodial interrogation of the defendant unless it demonstrates the use of procedural safeguards effective to secure the privilege against self-incrimination.” Miranda, 384 U.S. at 444, 86 S.Ct. 1602. The Court then clarified that “custodial interrogation ... mean[s] questioning initiated by law enforcement officers after a person has been taken into custody or otherwise deprived of his freedom of action in any significant way.” Id. The referenced procedural safeguards are the well-known warnings. Thus the two-step threshold requires both questioning by law enforcement and being held in custody. When it is the police or other law enforcement officer who is doing the questioning, the first threshold is obviously met.
But since the rule was set out in Miranda, the Court has held that in some situations persons who are not law enforcement will be treated as such for Miranda purposes. In Mathis v. United States, 391 U.S. 1, 88 S.Ct. 1503, 20 L.Ed.2d 381 (1968), an IRS agent obtained incriminating statements from a defendant in-custody for other reasons without giving him the Miranda warnings in the course of a routine civil tax investigation. Noting that such routine questioning frequently could lead to criminal charges, the Court found that the threshold for giving Miranda warnings had been met because the defendant’s freedom was restrained (he was in jail and not free to leave) and the IRS agent was acting as law enforcement by asking the questions which led to his criminal charges. Id. at 4, 88 S.Ct. 1503.
*856We have followed this reasoning in Buster v. Commonwealth, 364 S.W.3d 157 (Ky.2012), where we held that a non-law enforcement person was acting on behalf of or in concert with police to obtain a confession and thus Miranda warnings were required. When police could not obtain a statement from a mentally challenged suspect, they engaged a social worker, whom the suspect knew well and trusted, to question her and turn the information over to them. This made the questioning “indistinguishable from the police investigation,” and therefore the social worker was “subject to the same constraints as a police officer.” Id. at 164-65; see also Hartsfield v. Commonwealth, 277 S.W.3d 239, 245 (Ky.2009) (finding that a SANE nurse’s interview was the “functional equivalent of police questioning”).
And, pertaining specifically to a juvenile defendant, the federal district court for the Northern District of Indiana has held that when a school principal questioned a child with no law enforcement present, the principal was not acting on behalf of law enforcement, and the child was never subjected to criminal charges, the absence of law enforcement involvement is a significant factor that demonstrates when Miranda warnings are not implicated. That the law enforcement issue was noted indicates that had the principal been acting on behalf of law enforcement, the consideration would have been different. C.S. v. Couch, 843 F.Supp.2d 894, 918-19 (N.D.Ind.2011).
Thus the “law enforcement” requirement in Miranda may be contextual, or more related to function than to title.
The second threshold question— whether a person is in custody — is an objective inquiry. At its most basic, custody requires a formal arrest or restraint on the subject’s freedom of movement comparable to a formal arrest. Thompson v. Keohane, 516 U.S. 99, 112, 116 S.Ct. 457, 133 L.Ed.2d 383 (1995). This requires a court to determine the circumstances surrounding the interrogation and, given those circumstances, to decide whether a reasonable person would believe he could terminate the interrogation and leave. J.D.B. v. North Carolina, — U.S. —, 131 S.Ct. 2394, 2402, 180 L.Ed.2d 310 (2011). Law enforcement and courts have been directed to examine all the circumstances surrounding the interrogation. Stansbury v. California, 511 U.S. 318, 322, 114 S.Ct. 1526, 128 L.Ed.2d 293 (1994).
But it should be noted that the giving of Miranda warnings does not create a fail-safe for the admissibility of the statement obtained. Even then, admissibility of the statement may be challenged on the ground that the statement was not voluntarily given. But the absence of Miranda warnings, when required, does make statements inadmissible.
This question was addressed in Fikes v. Alabama, 352 U.S. 191, 77 S.Ct. 281, 1 L.Ed.2d 246 (1957), and is most commonly referred to as the “voluntariness” question. In Fikes, a pre-Miranda case, the defendant was sentenced to death for burglary with intent to commit rape. When he was arrested, he was questioned for over two hours, then was taken to a jail in another county and held for over two weeks without appearing in court. “While he was held, he was kept in total segregation, and was not allowed the visits of family or his lawyer. During that time, he was interrogated repeatedly until he gave his first oral confession five days into the questioning, and signed a written one in the second week of being held. He had limited mental ability. Focusing on whether his confession could be deemed voluntary under the circumstances, the Supreme Court found that due process had been violated, and upheld the state supreme court’s deci*857sion to reverse and order suppression of the confessions.
Miranda followed in 1966 and made statements obtained from a custodial interrogation by law enforcement inadmissible if the suspect had not been informed of his right to counsel and right to remain silent. Obviously, if Miranda warnings are given, this augurs toward the statements being voluntary, though that is not the end of the inquiry. Several years later in Schneck-loth v. Bustamonte, 412 U.S. 218, 93 S.Ct. 2041, 36 L.Ed.2d 854 (1973), a case involving the voluntariness of a consent to search, the Supreme Court adopted the meaning of voluntariness used in the previous confession cases. In establishing how voluntariness could be determined, the Court laid out a “totality of the circumstances” test which viewed knowledge of the right to refuse consent as a factor. The Court carefully distinguished the Fourth Amendment search rights from the Fifth Amendment right not to incriminate oneself, and stated: “The Constitution requires that every effort be made to see to it that a defendant in a criminal case has not unknowingly relinquished the basic protections that the Framers thought indispensable to a fair trial.” Id. at 242, 93 S.Ct. 2041. Nonetheless, this “totality of the circumstances” test has been adopted in determining voluntariness, with a more demanding standard in criminal cases placed on defining voluntariness of self-incrimination, which includes the giving of Miranda warnings, in custodial interrogations by law enforcement.
B. The custody aspect of Miranda in juvenile cases
In the landmark case In re Gault, 387 U.S. 1, 87 S.Ct. 1428, 18 L.Ed.2d 527 (1967), the United States Supreme Court reviewed the development of juvenile legal issues to that point in time, stating:
From the inception of the juvenile court system, wide differences have been tolerated — indeed insisted upon — between the procedural rights accorded to adults and those of juveniles. In practically all jurisdictions, there are rights granted to adults which are withheld from juveniles. In addition to the specific problems involved in the present case, for example, it has been held that the juvenile is not entitled to bail, to indictment by grand jury, to a public trial or to trial by jury. It is frequent practice that rules governing the arrest and interrogation of adults by the police are not observed in the ease of juveniles.
Id. at 14, 87 S.Ct. 1428. After recapitulating the history and theory underlying the development of juvenile courts as a system distinct from adults, the Court went on to opine:
Accordingly, the highest motives and most enlightened impulses led to a peculiar system for juveniles, unknown to our law in any comparable context. The constitutional and theoretical basis for this peculiar system is — to say the least — debatable.... The absence of procedural rules based upon constitutional principle has not always produced fair, efficient, and effective procedures. Departures from established principles of due process have frequently resulted not in enlightened procedure, but in arbitrariness.
Id. at 17-18, 87 S.Ct. 1428.
Stating that “[d]ue process of law is the primary and indispensable foundation of individual freedom,” id. at 20, 87 S.Ct. 1428, the Court concluded:
Certainly, ... the high crime rates among juveniles to which we have referred could not lead us to conclude that the absence of constitutional protections reduces crime, or that the juvenile system, functioning free of constitutional *858inhibitions as it has largely done, is effective to reduce crime or rehabilitate offenders. We do not mean to denigrate the juvenile court process or to suggest that there are not aspects of the juvenile system relating to offenders which are valuable. But the features of the juvenile system which its proponents have asserted are of unique benefit will not be impaired by constitutional domestication .... There is no reason why the application of due process requirements should interfere with such provisions.
Id. at 22-24, 87 S.Ct. 1428 (citation omitted).
The issue in Gault that is pertinent to the present case specifically concerned the questioning of the child once out of court and twice in court, and obtaining a confession without informing him of his privilege against self-incrimination under the Fifth Amendment to the United States Constitution. This warning is embodied in what is commonly referred to as “Miranda warnings.” 1
The Gault majority analyzed a common view at the time that the policy of juvenile justice was designed ‘to hide youthful errors from the full gaze of the public and bury them in the graveyard of the forgotten past’ and called it “more rhetoric than reality.” Gault, 387 U.S. at 24, 87 S.Ct. 1428. The Court disposed of the notion that the juvenile judge should exercise lax procedures because this allowed the judge to give “paternal advice and admonition,” id. at 26, 87 S.Ct. 1428, by saying that the appearance and actuality of fairness, impartiality and orderliness may be a more impressive and therapeutic approach, because otherwise the child may feel that he is not being fairly treated, and thus will resist therapeutic efforts. The Court held in conclusion that the essentials of due process and fair treatment must be a part of juvenile proceedings.
And, further, the Court concluded that the reality of what a child experiences from the juvenile process when being adjudicated guilty of a public offense is that the child can be committed to a public institution “where he may be restrained of liberr ty for years.” Id. at 27, 87 S.Ct. 1428. The Court stated further:
The fact of the matter is that, however euphemistic the title, a ‘receiving home’ or an ‘industrial school’ for juveniles is an institution of confinement in which the child is incarcerated for a greater or lesser time. His world becomes a building with whitewashed, regimented routine and institutional hours. Instead of mother and father and sisters and brothers and friends and classmates, his world is peopled by guards, custodians, state employees and ‘delinquents’ confined with him for anything from waywardness to rape and homicide.
Id. at 27, 87 S.Ct. 1428.
The Court found that in light of this it would be “extraordinary” if the Constitution did not require the procedural regularity and care of due process. In short, the Court said, “Under our Constitution, the condition of being a boy does not justify a kangaroo court.” Id. at 28-29, 87 S.Ct. 1428. Observing that if the child *859were 18, the Constitution would guarantee Gault ⅛ rights and protections relating to arrest, search, seizure and pretrial interrogation, the Court held
We do not mean to indicate that the hearing must conform with all the requirements of a criminal trial or even the usual administrative hearing; but we do hold that the hearing must measure up to the essentials of due process and fair treatment. We reiterate this view, here in connection with a juvenile court adjudication of ‘delinquency,’ as a requirement of the Due Process Clause of the Fourteenth Amendment of our Constitution.
Id. at 30-31, 87 S.Ct. 1428.
Specifically as to Gault’s questioning, the Court confined its holding to the admissions he made in court, because that is all the trial court relied on. On the question of whether such admissions could be used against the child in the absence of clear and unequivocal evidence that the admission was made with knowledge that he was not obliged to speak and would not be penalized for remaining silent, the Court again emphasized that admissions and confessions of juveniles require special caution because a juvenile cannot be judged by the more exacting standards of mature adults.
And, as to self-incrimination, the Court observed that the roots of the privilege are deep, expressing the essential dividing line between the individual and the state, and prohibiting the state from depriving an individual of the decision whether to assist the state in securing his conviction. Saying that “[i]t would indeed be surprising if the privilege against self-incrimination were available to hardened criminals but not to children,” id. at 47, 87 S.Ct. 1428, the Court found that it would be “entirely unrealistic to carve out of the Fifth Amendment all statements by juveniles on the ground that these cannot lead to ‘criminal’ involvement,” id. at 49, 87 S.Ct. 1428, because public offense charges can lead to incarceration against one’s will, a deprivation of liberty, regardless of what it is called or where the child is housed. The Court noted:
And our Constitution guarantees that no person shall be ‘compelled’ to be a witness against himself when he is threatened with deprivation of his liberty — a command which this Court has broadly applied and generously implemented in accordance with the teaching of the history of the privilege and its great office in mankind’s battle for freedom.
Id. at 50, 87 S.Ct. 1428. The Court’s final holding on the privilege against self-incrimination is simple and clear: ‘We conclude that the constitutional privilege against self-incrimination is applicable in the case of juveniles as it is with respect to adults.” Id. at 55, 87 S.Ct. 1428 (emphasis added).
There is nothing equivocal about this statement. And while Gault did not deal with out-of-court confessions, it cannot be reasonably argued from the clear mandate of the Court that such statements, obtained through a police interrogation, can be treated any differently than those of adults. It is not surprising, then, that federal cases dealing with the question of whether a juvenile is entitled to Miranda warnings have moved past the threshold question in Gault to cases involving the analysis applied to confessions of adults, such as whether the person questioned was actually in custody at the time of questioning and whether the statements were voluntary.
It has been argued that the case of Allen v. Illinois, 478 U.S. 364, 106 S.Ct. 2988, 92 L.Ed.2d 296 (1986), weakens the holdings in Gault because it holds that the labels “civil” and “criminal” are not dispos-itive, but rather it is the substance of a *860procedure that determines when certain constitutional rights are required. In Allen, the Fifth Amendment right against self-incrimination was held inapplicable to the civil commitment procedure used to institutionalize a “sexually dangerous person” because the person committed was not being punished by the state. The state had two goals only: treatment of the person and protection of the public and him. He could leave the institution at any time his condition improved, and once committed as a sexually dangerous person, he was no longer subject to criminal penalties for his actions.
Though calling the language in Gault “sweeping” and “not good law”, that said the Constitution guarantees that no person shall be compelled to be a witness against himself when faced with deprivation of his liberty, id. at 372, 106 S.Ct. 2988, the Court was careful to distinguish Gault, by setting forth the case for the commitment process used for sexually dangerous persons. It did not overrule any part of Gault that applies to the custodial interrogation of juveniles.
The latest Supreme Court case to apply Miranda to juveniles is J.D.B. v. North Carolina, — U.S. —, 131 S.Ct. 2394, 180 L.Ed.2d 310 (2011). Indeed, the Court did not even question whether Miranda applied, but looked directly at the question of whether the juvenile was in custody, thereby requiring law enforcement to give the warnings. See id. at 2401. J.D.B. was a 13-year-old student who was removed from his classroom by a uniformed police officer, escorted to a closed-door conference room, and questioned by the officer for at least half an hour. A digital camera which had been stolen from a neighborhood home had been seen in J.D.B.’s possession. The juvenile investigator from the local police force went to the school and met with the school resource officer (a police officer), the assistant principal and an administrative intern about why he was there to question J.D.B. None of them contacted J.D.B.’s custodian, his grandmother.
The school resource officer interrupted J.D.B.’s afternoon class, removed him from the room, and escorted him to the school conference room where the others were waiting. The door was closed, and he was questioned with the two police officers (one in uniform), and two administrators present, for 30 to 45 minutes. He was not given the Miranda warnings or an opportunity to speak with his grandmother, and was not told he was free to leave the room. Initially there was only small talk about sports and family life, and then J.D.B. was asked about what he had done the prior weekend which was when the camera was stolen. He denied any wrong-doing, and said he was in the neighborhood looking for lawns to mow.
The investigator pressed for more information and told J.D.B. one of the victims had seen him behind her house, and accused J.D.B. of stealing the camera. The assistant principal then urged J.D.B. to do the right thing, warning that the truth always comes out in the end. J.D.B. asked if he would still be in trouble if he returned the stuff, and the investigator then told him it was going to court but that J.D.B. could help himself by making it right. The investigator threatened to secure a custody order — “where you get sent to juvenile detention before the court.” Id. at 2400. J.D.B. then admitted his involvement. It was only at that point that he was told that he could refuse to answer questions and was free to leave.
J.D.B. then wrote a statement and was allowed to catch the bus home that day. Two juvenile petitions were filed against J.D.B. He filed a motion to suppress his statements claiming that he had been in*861terrogated in a custodial setting without benefit of the Miranda warnings. The case worked its way through the North Carolina court system, and the United States Supreme Court granted certiorari. Taking for granted that Miranda applied if the child were in custody, the Court specifically held that a child’s age is a factor that must be considered in doing the Miranda custody analysis, and essentially approved an “all relevant circumstances” test that is broader than a totality of the circumstances test. Id. at 2408.
In examining whether J.D.B. was in custody, the majority addressed the dissent’s assertion that the question should simply turn on whether admissibility of a statement obtained through interrogation should be determined on the due process voluntariness test alone.
Saying that the Miranda safeguards were put in place because the voluntariness test alone could not adequately guard against the inherent pressures of a custodial interrogation, id., and setting forth at length many ways that children respond differently from mature adults, the majority concluded that only the full scope of the Miranda protections ensures due process to children. The Court noted the particular susceptibility of juveniles to the influence of authority figures and the naturally constraining effect of being in the controlled setting of a school with its attendant rules. Id. at 2405.
Justice Sotomayor observed that the custody question must be answered by an objective inquiry: what were the circumstances surrounding the interrogation, and given those circumstances, would a reasonable person believe he could terminate the interrogation and leave? And, in the case of children, the Court found that there were broader considerations, such as the juvenile’s age, which could carry increased weight when determining if a child is in custody. The Court remanded the case to the state courts to fully consider all the relevant circumstances of the situation, a standard that the Court said was more inclusive than the totality of the circumstances test applied to adults.
Kentucky’s Unified Juvenile Code (UJC) tracks these due process considerations. There are two chapters devoted to accountability of the child rather than to the accountability of the state to families and children. KRS Chapter 635, Public Offenders, is mandated to promote the best interests of the child through providing treatment and sanctions for violation of a criminal statute. KRS Chapter 640, Youthful Offenders, is aimed specifically at promoting public safety and holding every child accountable for his or her conduct which violates criminal statutes. Chapter 635, the Public Offender chapter, places greater emphasis on character building in the reformation of the child into a productive citizen than does Chapter 640, but also allows for and requires incarceration of a child. Chapter 640, Youthful Offender actually uses the term “delinquent youth.” This chapter carries significant punitive measures because it allows a child who qualifies as a Youthful Offender to be treated and sentenced as an adult, with an adult record, under adult penalties, albeit incarceration is in a juvenile detention facility, until the child reaches age 18.
KRS 600.010(2)(g) addresses due process interests for children and related adults, and articulates that the “rights and interests of all parties ... are recognized” through appropriate judicial procedures that ensure “prompt and fair” hearings. Gault noted that there are due process requirements against self-incrimination when accountability of the child can result in incarceration, and the UJC recognizes that children can and do commit criminal acts. But it also recognizes that children *862have procedural rights that may not be waived by another party.
Our statutes speak to the process designed for juvenile court. If a formal proceeding is required, the trial court is charged with explaining to the child and related adults that the child is entitled to appointed counsel, and must explain the right against self-incrimination by ensuring that the child knows he has the right to remain silent, and that anything said may be used against him. KRS 610.060(l)(a),(b).
C. N.C. was entitled to Miranda warnings before he was interrogated.
The facts of this case demonstrate that Appellant was in custody under the “all relevant factors” test set forth in J.D.B. He was taken from his classroom by a law enforcement officer, who was clearly identified as such, and who wore a gun. He was seated in the assistant principal’s office, and the door was shut. The law enforcement officer sat down right beside him, across from the assistant principal. The assistant principal testified that he expected Appellant to stay put, which was no doubt conveyed by his demeanor.
Neither the officer nor the assistant principal told N.C. that he was free to leave. His mother was not contacted and told of the charges until after the questioning and confession. His first responses indicated that he believed that he was subject to school discipline. He was initially questioned by the assistant principal instead of the officer, thereby leading him to believe this was only a school discipline matter. The record does not indicate a lack of respect toward the school official indicative of a belief that he did not have to be there and talk.
This was on its face a school discipline proceeding. The student had no reason to believe that he was facing criminal charges. The medicine he brought to school was his legal prescription, and he was apparently aware that this violated school rules. There is no indication he sold or tried to sell the pills he gave the other student, and though it was legally sufficient to constitute possession and distribution charges by giving the pills to the other student, there is nothing to indicate that he knew this. In fact, the assistant principal addressed only expulsion proceedings. It was not until the questioning was over and the confession made that the law enforcement officer told N.C. that he was placing felony criminal charges against him.
The assistant principal admitted that this was a process that he and the officer had done in tandem several times before.
It is clear that N.C. was not informed that he did not have to admit to anything, or even say anything. He was not told in a timely manner that he faced criminal charges. He was not told that any statement he made would be used against him in proceeding with the criminal charges.
No reasonable student, even the vast majority of seventeen year olds, would have believed that he was at liberty to remain silent, or to leave, or that he was even admitting to criminal responsibility under these circumstances. Stansbwry, 511 U.S. at 325, 114 S.Ct. 1526.
Yet it was, in fact, N.C.’s admissions that were the sole basis of any finding of criminal action by N.C. All relevant factors indicate that N.C. was in custody, he was interrogated without being informed of his rights, and he confessed without full knowledge of the consequences for so doing.
If he had been an adult under these same circumstances, there is no question that the statements would not have been admissible under Miranda. It also is ap*863parent that the above-noted procedural requirements in place in the UJC would require the equivalent of Miranda warnings before the court could take testimony from a child. The clear intent of the statutory proceedings is to ensure that a child is not led to unknowingly incriminate himself. It makes no sense that the safeguards required of the court should not apply to the evidence offered against the child. Such an end run would defeat all precepts of due process.
Finally, the Commonwealth’s argument that N.C. cannot reach the custodial interrogation question because he did not specifically raise the question of whether the principal was a state actor, or in other words, acting as law enforcement, in his motion for discretionary review is not well taken. Because the assistant principal was acting in concert with the SRO, and they had established a process for cases involving interrogations of this kind, this conduct and the SRO’s presence make this state action by law enforcement for Miranda purposes under Mathis, Buster, and Hartsfield, even if the confession came in response to questions from the assistant principal rather than the SRO.
But does it make a difference that there was also a legitimate school discipline issue involved?
D. Balancing public needs with the child’s individual rights.
There can be no question that the task of safeguarding children in our schools and maintaining appropriate discipline is an issue of paramount public importance. Education is mandatory, and we entrust our children to the school system, believing that they will be in an environment that is clean, safe and conducive to learning. Every parent, indeed, all of society, expects this. That the easy availability of drugs and more permissive behavior of our youth does not make this easy is also a given. No one would argue that the school environment is not complex and demanding on school officials and law enforcement involved with the schools.
Under the facts of this case, it is apparent that the assistant principal and SRO carried out a necessary function. A prescription pill bottle for a highly addictive narcotic was found in the boys’ bathroom, and it was empty. School rules required that all prescription medication be taken to the school nurse for safekeeping and proper administration throughout the day. Given the location of the bottle, that rule had clearly been violated. There was also talk that N.C. had given some pills to another student. That alone made it imperative for the officials to investigate.
It was also necessary to question the student whose name was on the pill bottle. But when that student was questioned with more than school discipline in mind, there was a confluence of the student’s rights and the needs of the school. This is more than mere school discipline situations which do not involve criminal activity.
Many schools today have “zero tolerance” for drug-related activity, as the assistant principal indicated was the case here. When viewed in light of protecting innocent children, this certainly has merit. But the use of zero-tolerance policies has caused a dramatic shift away from traditional in-school discipline towards greater reliance on juvenile justice interventions, not just in drug cases, but also in common school misbehavior that ends up in the juvenile justice system. This comes at a significant cost to state agencies and takes the student out of the normal education process, in addition to putting these students in contact with students who committed violent offenses, gang members, or other bad influences. See Marc Levin, Texas Public Policy Foundation, Schooling *864a New Class of Criminals ? Better Disciplinary Alternatives for Texas Students, Policy Perspective 7 (March 2006), http:// www. texaspolicy. com/center/effective-justice/reports/'schooling-new-class-criminals. It is also arguably a failure of the goals of a statewide educational system.
Such policies, which emphasize criminal charges, can serve to change the nature of questioning a student for purposes of school discipline into a criminal interrogation. And while a juvenile, unless he or she is a Youthful Offender, is not convicted of a crime with an attendant criminal record, he or she is nonetheless given criminal sanctions or incarceration, intended to punish as much or more than to remedy. When those sanctions or incarceration are a likely result, then instead of being called a criminal, the juvenile is called delinquent. But this is a distinction without a significant difference when it comes to a student’s risk of incarceration and his right not to be led into incriminating himself.
This case presents the Court with the opportunity to balance the important public policy concerns of educators and parents to provide an appropriate and safe school environment while still protecting the individual rights of a child when the child is embroiled in the juvenile justice system. The legal issue in this case — can the child’s answers to questions from a school official, in the presence and in cooperation with law enforcement, be used against him in making charges and proving that he committed a criminal offense?— shows the overlapping nature of the problem. .
A balance can be obtained by recognizing the different purposes of questioning a student. To the extent that school safety is involved, school officials must be able to question students to avoid potential harm to that student and other students and school personnel. But when that questioning is done in the presence of law enforcement, for the additional purpose of obtaining evidence against the student to use in placing a criminal charge, the student’s personal rights must be recognized. Both purposes were at play in this case.
It is not reasonable to expect a school principal or teacher to understand all the ramifications of obtaining a confession from a child, nor is it necessary. For the purposes of school discipline and protecting school safety, such questions are imminently sensible, and serve the public good. No such mandatory duty is placed on our educators.
But trained law enforcement is another matter. The only viable reason to have law enforcement in the schools is to be able to assert peacekeeping and custodial authority over anyone who behaves in such a way that disorder ensues or a law is broken. A law enforcement officer is trained to know when conduct violates the law versus merely being annoying. A law enforcement officer knows how conduct should be charged, and how to process a criminal charge. In this case, the law enforcement officer was armed. And, the assistant principal was working in concert with him.
The presence of law enforcement in schools on a daily basis serves notice that crimes will be charged for conduct the officer believes violates the law. This is not inappropriate, but it does change the nature of questioning a child for school discipline purposes to an improper police interrogation absent constitutional safeguards.
Administering school discipline does not require the participation of law-enforcement. Administering the law does.
*865Consequently, a proper balance is struck if school officials may question freely for school discipline and safety purposes, but any statement obtained may not be used against a student as a basis for a criminal charge when law enforcement is involved or if the principal is working in concert with law enforcement in obtaining incriminating statements, unless the student is given the Miranda warnings and makes a knowing, voluntary statement after the warnings have been given.
Every custodial interrogation, when law enforcement is involved will not necessarily invoke the giving of Miranda warnings, for example, if the matter purely concerns school discipline. There are many school disciplinary matters where the presence of the law enforcement “officer will maintain order and create a safer environment for the administrator and the student.” However, statements obtained without giving Miranda warnings are subject to suppression if a criminal charge is brought.
Certainly, all trained law enforcement officers know how to give Miranda warnings and to ensure that the school official and the child are aware when criminal charges may be triggered. This is not an undue burden when measured against the consequences the child faces in the juvenile justice system or the adult criminal system, which clearly can be punitive. And, this protection does not prevent a school official from filing a criminal complaint, though the voluntariness of any confession remains a question of law for the court in every case, even if Miranda warnings have been given.
Applied to this case, the statements N.C. made before law enforcement when he was questioned by the assistant principal cannot be used to prove the truth of the charge against him before the district court, and must be suppressed because he was in custody and was not given the Miranda warnings.
III. Conclusion
For the foregoing reasons, the decision of the Nelson Circuit Court, which affirmed the district court, is reversed, and this matter is remanded for further proceedings consistent with this opinion.
MINTON, C.J.; ABRAMSON and KELLER, JJ., concur. ABRAMSON, J., also concurs by separate opinion in which MINTON, C.J., joins. CUNNINGHAM, J., dissents by separate opinion in which VENTERS, J., joins. VENTERS, J., dissents by separate opinion in which CUNNINGHAM and SCOTT, JJ., join.

. "Prior to any questioning, the person must be warned that he has a right to remain silent, that any statement he does make may be used as evidence against him, and that he has a right to the presence of an attorney, either retained or appointed.” Miranda v. Arizona, 384 U.S. 436, 444, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966); see also id. at 479, 86 S.Ct. 1602 ("He must be warned prior to any questioning that he has the right to remain silent, that anything he says can be used against him in a court of law, that he has the right to the presence of an attorney, and that if he cannot afford an attorney one will be appointed for him prior to any questioning if he so desires.”).